Citation Nr: 1308108	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-40 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability, to include residuals of L3-L5 compression fracture.

2.  Entitlement to service connection for skin disorder, to include basal cell carcinoma (claimed as due to sunlight exposure).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to November 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  [The decision was issued by the Winston-Salem, North Carolina RO, and jurisdiction of the Veteran's claims file is with the Winston-Salem RO.]  In April 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In July 2012, the case was remanded for additional development.

Over the course of this appeal the Veteran's claim of service connection for a skin disability has been clarified to encompass a various diagnoses including but not limited to basal cell carcinoma.  Also, the evidence of record suggests that the Veteran's claim of service connection for a back disability may encompass diagnoses beyond merely the residuals of a compression fracture.  The issues have been characterized accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for a back disability, to include residuals of L3-L5 compression fracture, is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1.  An unappealed February 1981 rating decision denied the Veteran service connection for a back disability based essentially on findings that the back disability shown preexisted, and was not aggravated by, his service.

2.  Evidence received since the February 1981 RO rating decision includes evidence not of record at the time of that decision that suggests that the Veteran has a back disability that is etiologically related to (was caused or permanently aggravated by) his military service; relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability; and raises a reasonable possibility of substantiating the claim.

3.  A chronic skin disability was not manifested in service; skin cancer was not manifested in the Veteran's first postservice year; and his current skin disabilities are not shown to be related to his active service, to include sun exposure and sunburn therein.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  Service connection for skin disorder, to include basal cell carcinoma, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the petition to reopen a claim of service connection for a back disability, the VCAA applies to such claim.  However, inasmuch as the benefit sought is being granted (as the Board reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of that claim.

Regarding service connection for a skin disorder, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2008 notification letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed the Veteran of rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.
Copies of the Veteran's available pertinent service treatment records (STRs) are associated with his claims file.  His pertinent available postservice treatment records have been secured.  He was afforded a VA examination addressing the skin disease matter in August 2012.  As discussed below, the Board finds that the report of that examination is adequate for rating purposes.  The Board finds that regarding this matter there has been substantial compliance with the instructions of the July 2012 remand (the adequacy of the August 2012 VA examination report and compliance with the Board's remand are discussed in greater detail below).  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist (as to the matters decided) is met.

B. Legal Criteria, Factual Background, Analysis

The Board notes initially that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system) with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis and malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of  time postservice (one year for arthritis and malignant tumors).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

New and Material Evidence to Reopen a Claim of Service Connection for Residuals of L3-L5 Compression Fracture 

A February 1981 RO rating decision denied the Veteran's claim of service connection for a back disability, based on a finding that "[o]fficial examination records history of old low back injury with compression fracture of L3 and intermittent myalgia residuals of a fall at the age 13....  Aggravation of the pre-service back injury by performance of active military service is not shown."  He did not appeal this decision or submit new and material evidence within one year of the March 1981 decisional letter; therefore, the February 1981 RO rating decision is final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record in February 1981 included the Veteran's STRs and a January 1981 VA examination report.  The STRs do not show any clear diagnosis of a chronic back disability, but include a July 1980 report showing toe numbness secondary to a back problem; the Veteran was advised to perform back exercises.  Both the Veteran's November 1976 service entrance examination report and his October 1980 service separation examination report show that his spine was found to be clinically normal on examination and that he denied any history of recurrent back pain.  The October 1980 service separation examination report includes discussion of the Veteran's prior toe numbness issues (following a 20 hour drive) and notes that the complaint resolved.  The January 1981 VA examination report shows that the Veteran had a diagnosis of an "[o]ld low back injury" with compression fracture l3 with intermittent myalgia; also diagnosed were paresthesias of the feet, resolved on the left and persistent on the right, compatible with a partial right L-5 dermatoma.  The examiner opined that the sensory loss in the right foot was "suspected to be most likely due to nerve root irritation in the right lumbar area."

The February 1981 rating decision granted the Veteran service connection for parasthesias of the distal half of the right foot and toes.

Evidence received since the February 1981 RO rating decision includes, most significantly, a December 2008 medical opinion by the Veteran's private chiropractor Dr. Klingensmith who states that the Veteran has lumbar disc degeneration, lumbosacral joint dysfunction, and lumbar myalgia, that are all "related to" his military service.  Dr. Klingensmith opines that the current back diagnoses are related to service because "[r]epeated (daily) loading and unloading heavy loads (lifting, positioning, loading bombs) produced low back pain."

The evidence received since the February 1981 RO rating decision is new, as it was not of record at the time of that decision.  Because the claim of service connection for the back disability was previously denied based essentially on a finding that the Veteran's military service did not aggravate a pre-existing back disability, for the newly associated evidence to be material, it must tend to show that he has a current back disability that was permanently aggravated by his service or that he has an additional distinct back disability (apart from any back disability that pre-existed service) that was caused or caused by his military service.  As was noted above, the newly associated evidence suggests that there may be a an etiological relationship between multiple back diagnoses and the Veteran's military service.  Such evidence addresses the basis for the prior denial of the Veteran's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and therefore raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which 'suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and is sufficient to reopen the claim of service connection for a low back disability.  De novo review of the matter is discussed in the remand below.

Service Connection for Basal Cell Carcinoma

The Veteran contends that his current skin disability is related to sun exposure and sunburns he reportedly sustained during military service.  He has presented his own lay testimony as well as a third party lay statement ( received in October 2008) indicating that his duties during service involved a high level of outdoor exposure to the sun, without protection, and that he experienced significantly symptomatic sunburns during service.

The Veteran's service treatment records are silent for any suggestion of pertinent chronic skin disability manifesting during service; they contain no suggestion of any treatment, symptoms, or complaints of sunburn during his military service.  The Veteran does not contend that a chronic skin disability was diagnosed or was otherwise manifested during service aside from the assertion that he experienced significant sunburns during service which he contends led to the later onset of his chronic skin disease on appeal.  The Veteran has testified that he did not seek any medical attention for sunburns during service.  The Board observes that the Veteran's only in-service medical findings concerning the skin note a surgical scar of no pertinence to this claim or to contentions made.  The Veteran's October 1980 service separation examination report shows that trained medical professionals examined him and found no pertinent abnormalities; his skin was normal on clinical evaluation.  The Veteran's responses on a medical history questionnaire associated with the October 1980 service separation examination report shows that he expressly denied any history of skin disease at that time.

Private medical reports of dermatological evaluation and treatment include a February 2004 initial evaluation report that shows that the Veteran was observed to have lesions characterized as solar keratosis; he reported having had the skin problem for "10 years," suggesting approximate onset of manifestations in 1994.  Additional private treatment records document further diagnostic findings and treatment consistent with the Veteran's currently diagnosed skin pathologies.  A May 2008 form completed by the Veteran's private dermatologist confirms a diagnosis of "actinic skin damage with history of solar keratoses and basal cell carcinomas."  The May 2008 form includes a checkmark in the space to indicate that the skin disease is "possibly related to an injury, disease, or event occurring during military service."  The private dermatologist did not mark the space to indicate finding that the skin disease is "related to" service, nor did the private dermatologist mark the space to indicate finding that the skin disease is "at least as likely as not related to" military service.  Additional private treatment records from this provider contain no additional information concerning the etiology of any chronic skin disability.

The Veteran's July 2008 written statement explains his contention that his chronic skin disabilities on appeal are linked to his  service outdoors in a flight-line in Florida when he was "constantly exposed to damaging sunlight radiation .... [that] resulted in second-degree sunburns, primarily on my face, head, neck, and hands/arms."  The Veteran directs attention to the fact that he is "fair skinned, with blond hair and blue eyes and therefore ... at risk...."  The Veteran explains that he spoke to his supervisors about his difficulties with sunburns associated with his required duties and "was assured that the Air Force regards sunburn as an Article 15 punishable offense."  The Veteran explains that he "felt compelled not to report this to avoid any consequences or punishment," and that he performed his duties while being "severely sunburned many times during my enlistment."  He goes on to explain that "approximately 10 years ago, painful lesions began appearing on my face, head, neck, hands, and arms," noting that these "are the same specific areas of my skin that received the severe sunburns...."  The Veteran relates that the lesions were diagnosed as "multiple types and phases of recurring skin cancers."  His July 2008 letter's discussion of this issue concludes with his report that his dermatologist has told him that "[t]hese forms of cancer ... are directly related to overexposure to sunlight, such as I experienced during my military service."

An October 2008 witness statement from a fellow serviceman who served and lived with the Veteran during a time describes recollections of the Veteran being "frequently plagued with sunburn acquired working on the flightline....  He was affected more severely than others and his sunburns were characterized by large blisters that would peel and leave behind patches of raw looking flesh."  The statement explains that "[h]ats were not [] allowed on the flightline due to the danger they pose to jet engines and the authorized uniform was short sleeved fatigues."  The statement further explains that some tasks "could result in being on a vast expanse of light colored concrete for an entire day," and that sunscreen was not issued.  The author recalls that "our first line supervisors advised us that seeking treatment for sunburn might result in being labeled a malingerer or being held responsible for damage to a 'government resource.'"

The Veteran's April 2012 Board hearing testimony reiterated much of the above-summarized testimony and contentions.  He explained that his duties as an aircraft weapons specialist featured outdoor duty on the flight line at an Air Force base in Florida.  He explained that he was not permitted to wear a hat, and that long sleeve shirts were generally discouraged or unavailable.  He stated that the only anatomical areas where his skin cancer was diagnosed were his forearms, forehead, ears, around his neck, and on his cheeks; he observed that these were the areas exposed to the sun during his military service.  He related  that his worst sunburn occurred during his first week of flight line duty when he was assigned to perform an eight hour process  in the cockpit of an aircraft with no shade; he explained that he developed second degree burns and blisters, but was told by his supervisors that seeking treatment "is an Article 15 punishable offense."  The Veteran explained that he was simply taken off the flight line for a time to recover, and that subsequently he never felt comfortable seeking treatment for sunburns due to fear of punishment.  He indicated that his private dermatologist (the author of the May 2008 private medical opinion, discussed above) suggested that his current skin diagnoses were related to his sun exposure in service.  The Veteran emphasized that multiple doctors had told him that his skin diseases were generally associated with sun exposure.

An August 2012 VA examination report addressing the Veteran's contention with regard to this issue confirms that his diagnoses had included basal cell carcinoma (in 2004), actinic keratosis (in 2004), and squamous cell carcinoma in situ (in 2008).  The VA examiner reviewed the claims file and discusses the Veteran's pertinent history of treatment.  The report also discusses the Veteran's contention that his being "fair skinned, blond haired, blue eyed" has predisposed him to skin cancer susceptibility with sun exposure.  The report notes the Veteran's description of service assignments such as working on a flight line in Florida and not being permitted to wear a hat or other protective clothing (such as long sleeves) because of the risk of engine damage; he described getting a severe sunburn while in the military involving blistering of his skin.  He told the VA examiner that he did not seek medical attention in service because he feared disciplinary action.

After discussing the Veteran's pertinent medical history and detailing the pertinent evidence in the claims file, the August 2012 VA examiner concluded: "The veteran's Actinic Keratoses, Basal Cell carcinomas and Squamous Cell carcinoma in situ are LESS LIKELY AS NOT caused by or a result of military duty."  The examiner presented a detailed explanation of the rationale for this opinion.  The report acknowledges that the Veteran has the three aforementioned pertinent skin diagnoses and that all of them have "been linked to sun exposure" that is "usually chronic or long term and linked to genetic factors."  The examiner cites the fact that the Veteran "was in the military a total of 4 years," and was first diagnosed with chronic skin disease in 2004 at the age of 46.  The examiner observes: "At 46 years old he had four years of military duty and 42 years of non-military duty.  In his 42 years of non-military duty he most likely had repeated sun exposure."  The examiner also notes that "[t]he veteran has had basal carcinoma on his mid back which is an area that he said was not exposed to the sun during military duty because he wore a tee shirt or authorized short sleeved fatigues."  The VA examiner acknowledged the private medical opinion form received in May 2008, and emphasized that the private provider "did not check [the checkbox to indicate] that the veteran's skin conditions were 'at least as likely as not related to' military duty nor did he check off 'related to' the military."  The VA examiner remarked that the private provider's checkmark indicating that the skin disabilities are "possibly related" to military service was essentially consistent with the VA examiner's own conclusion in that in-service sun exposure was a possible cause of skin disease but that it was less likely than not the cause of the Veteran's skin diagnoses in this case.

Accounting for all of the pertinent evidence of record, including expressly acknowledging the lay evidence discussing recollection of the Veteran experiencing significant sunburns during service, and "weighing all of the factors related to this veteran's claim and reviewing medical literature" the VA examiner concluded that the Veteran's chronic skin disabilities are "LESS LIKELY THAN NOT" (emphasis in original) "primarily due to the period of time he reported that he incurred sun exposure during military duty."

The Board finds that the August 2012 VA examination report is probative evidence adequately addressing the medical questions featured in this issue on appeal.  The Board acknowledges that the July 2012 remand directives requested that a dermatologist conduct a VA examination, and that the August 2012 VA examination was by a physician's assistant.  The Board has carefully considered whether this VA examination report is adequate and substantially compliant with the Board's remand directives.  The Board finds that further delay of appellate review of this issue [to secure another medical opinion] is not necessary because the August 2012 VA examination report is adequate and the evidence of record is now sufficiently developed to support informed appellate review.  There is no indication that the author of the August 2012 VA examination is not competent to present a medical opinion on this matter.  The August 2012 VA examination report presents a detailed explanation of rationale presenting a persuasive basis for the conclusion, and the presented analysis cites the pertinent facts of record, cites the Veteran's contentions, and cites applicable medical principles informed by review of medical literature.  The examiner acknowledges that the Veteran's skin diagnoses are generally linked to sun exposure, but identifies that some of the pertinent skin disease is found on skin not exposed to the sun during service and cites that the Veteran's period of military service comprises a relatively small proportion of his lifetime accumulation of sun exposure.  In light of the above, the Board finds the August 2012 VA examination report to be adequate and probative evidence concerning the medical question of whether the Veteran's current skin diagnoses on appeal have been caused by his in-service sun exposure.

Significantly, there is no contrary medical opinion of record nor any competent evidence to otherwise contradict the conclusions or factual predicates of the August 2012 VA examiner's analysis.  The August 2012 VA examination report essentially concludes that although the Veteran's skin diagnoses on appeal are generally associated with sun exposure, the sun exposure specifically occurring during the Veteran's military service is less likely than not the medical cause of his current skin diagnoses.  The only other medical opinion of record addressing the question is the May 2008 private medical opinion when the authoring dermatologist clearly declined to check the boxes to indicate that the current skin diagnoses are "at least as likely as not" related to service or more likely "related to service."  The May 2008 private medical opinion clearly indicates that the provider found that the skin diagnoses are "possibly related to" the Veteran's military service.  This opinion is essentially consistent with the August 2012 VA examination report's conclusion.  Thus, the competent medical evidence most supportive of the Veteran's claim shows that the Veteran's military service is, although a possible cause of the current skin disability, less likely than not the medical cause of the skin diagnoses at issue.  Such evidence therefore does not support the claim of service connection.  Governing regulation and caselaw mandate that a grant of service connection may not be predicated on speculation or mere possibility.  38 C.F.R. § 3.102; see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that an illness might have been caused by service radiation exposure is insufficient to establish service connection).  See also Obert v. Brown, 5 Vet. App. 30, 33 (medical evidence that is speculative, general or inconclusive cannot be used to support a claim).  

It is not in dispute that the Veteran has diagnoses of the claimed chronic skin diseases.  I is not in dispute  that he likely had extensive exposure to sunlight during service.  What he must still show to establish service connection for skin disability is that it is related to his service, to include as due to sun exposure therein.
The Board notes that the Veteran does not report that his current chronic skin diagnoses manifested during service or for many years thereafter (he has repeatedly and specifically described that the lesion manifestations of his claimed chronic skin disabilities began during the mid-1990s, many years after service).  Accordingly, the Board finds that service connection for a chronic skin disability on the basis that such disability became manifest in service and persisted since, is not warranted.  As there is no competent evidence that skin cancer was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for malignant tumors).

The Veteran may still establish service connection for his skin disease if competent (medical) evidence relates the disability to his sun exposure during service (or otherwise to service).  See 38 C.F.R. § 3.303.  This is a medical question, and the medical evidence in this case, discussed above, indicates that the sun exposure during service is less likely than not (a less than 50 percent probability) the cause of the current skin diagnoses.

The Board acknowledges that a veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran is competent to testify as to observable symptoms, like his recollection of in-service sunburns.  However, his testimony does not express continuity of symptoms of pertinent skin disability since service (he has repeatedly and specifically stated that the earliest manifestations of the current chronic skin disabilities came in the mid-1990s, many years after his military service).  His expressions of his belief that his current skin diagnoses are related to his sun exposure during service do not merit any substantial probative value.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the competent medical opinions of record in this case that indicate that an etiological link to service is merely a possible cause that is less likely than not the medical cause of the current skin pathology.  In the absence of continuity of symptoms, the diagnosis and etiology of skin diseases such as various forms of carcinoma or pre-cancerous lesions are complex medical questions incapable of resolution by lay observation, and requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.).  The Veteran is a layperson with no demonstrated medical expertise, and does not cite to supporting factual data or medical (opinion or treatise) evidence.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of a nexus between the Veteran's current chronic skin disabilities and his service, to include his exposure to sunlight and associated sunburn therein.  Accordingly, the appeal seeking service connection for a skin disability must be denied.


ORDER

The appeal to reopen a claim of service connection for a back disability is granted.

Service connection for a skin disorder is denied.


REMAND

The RO denied the Veteran's claim of service connection for a back disability on the basis that new and material evidence had not been received to reopen such claim following a prior final decision.  The decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO de novo consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the claim of service connection for a back disability on the merits, and the Veteran has not waived his right to RO initial consideration, the Board finds that a remand for the RO to readjudicate de novo the Veteran's claim in the first instance is necessary.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims currently on appeal.  See 38 C.F.R. § 3.159 (2012).

The Veteran contends that he suffers from a back disability caused or permanently aggravated by his military service.  He has submitted evidence including a private medical opinion from his chiropractor stating that the Veteran's three back diagnoses are "related to" his military service, specifically citing "[r]epeated (daily) loading and unloading heavy loads (lifting, positioning, loading bombs) produced low back pain."  This evidence supports the Veteran's claim but is not adequate to resolve the matter as there is no indication that the opinion provider reviewed the claims-file nor does the opinion address the significance of the Veteran's acknowledged pre-service vertebral fracture, negative findings at service separation, and significant findings of a January 1981 VA examination report addressing this issue.

The only VA examination report of record addressing this issue is the January 1981 report associated with the prior adjudication of the issue.  The January 1981 VA examination report does not appear to be adequate to resolve this matter on de novo review because the report lacks sufficient discussion of the conclusion and rationale.  The January 1981 VA examination report finds that the Veteran has an "[o]ld back injury" involving previous compression fracture, but does not expressly address whether such disability may have been permanently aggravated by the Veteran's performance of duties during military service.  Indeed, the Board observes that the January 1981 VA examination report notes that the Veteran's documented onset in service of "sensory loss in the right foot ... is suspected to be most likely due to nerve root irritation in the right lumbar area."  (And that this opinion was the basis for the grant of service connection for the right foot disability.)  It suggests that there may have been a pertinent worsening of the Veteran's back health during service.  

Accordingly, the Board finds that a new VA medical examination/opinion addressing this matter is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, the Board notes (as was previously noted in the July 2012 Board remand) that the Veteran's April 2012 hearing testimony referred to "frequent" treatment from a chiropractor named "Robert Klingensmith."  The Board notes that this chiropractor is the author of a medical opinion submitted in support of the Veteran's claim in October 2008.  The Board's July 2012 remand directed that appropriate steps should be taken to obtain any available outstanding records from this treatment provider.  Since that time, in July 2012 the RO requested the Veteran to identify the providers of all private treatment or evaluation he has received for his back disability on appeal, including "Robert Klingensmith," and to provide all releases necessary for VA to secure any outstanding records of such treatment or evaluation.  The Veteran did not provide the requested releases, but did submit a set of private treatment records from Dr. Klingensmith dating from as early as 2005.  A July 2012 statement from Dr. Klingensmith indicates that the Veteran has been a patient of his since 2007, a statement which appears to be in error.  In any event, it is not entirely clear whether the complete set of records from Dr. Klingensmith have been associated with the claims file.  As this issue must be remanded for additional development anyhow, the Board finds it reasonable to direct another attempt to confirm obtaining a complete set of the pertinent medical records.

The Board notes that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence or information (to include identifying information and releases for records) sought in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should secure for association with the claims file updated records of any VA treatment the Veteran has received for the back disability on appeal from the date of the last update of the set of VA medical records in the claims file to the present.

2.  The RO should also again ask the Veteran to identify the provider(s) of any (and all) private treatment or evaluation he has received for his back disability on appeal, and to provide all releases necessary for VA to secure any outstanding records of such treatment or evaluation (i.e., those not already associated with the record or certified to be unavailable).  The records sought must specifically include complete clinical records of the Veteran's evaluations and treatment by chiropractor "Robert Klingensmith."  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

3.  After the record is determined to be complete, the RO should arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of his back disability, and in particular whether or not it is related to (was caused or aggravated by) his military service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record (specifically including the STRs, the January 1981 VA examination report, and the records and medical opinions of Dr. Klingensmith), the examiner should provide an opinion that responds to the following:


(a) Please identify (by medical diagnosis) each chronic back disability found.

(b) As to each diagnosed back disability entity, is it at least as likely as not (a 50% or greater probability) that such was caused during his military service.

(c) As to each diagnosed back disability entity, is it at least as likely as not (a 50% or greater probability) that such disability was aggravated by (increased in severity due to) his military service?

The explanation of rationale for the responses to the questions posed should specifically include comment upon (1) the Veteran's acknowledgement of a pre-service compression fracture involving his lumbar spine, (2) the impact of the Veteran's duties during service on his spine, (3) the suggestion in the January 1981 VA examination report that the Veteran's right foot sensory loss (now service-connected) had onset during service due to "nerve root irritation in the right lumbar area," and (4) the December 2008 medical opinion by Dr. Klingensmith that the Veteran's back diagnoses are related to his duties during military service.

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

4.  The RO should then review the entire record and readjudicate de novo the Veteran's reopened claim of service connection for a back disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


